Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Allowable Subject Matter

Claims 1-13, 15-17 and 19-22 are allowed.

The following is an examiner’s statement of reasons for allowance:  

Guo (US 20030134521 A1), Kwon et al (US 20110186798 A1) and Chang (US 20030166345 A1) are hereby cited as some pertinent prior arts. Figures 1-6 of Guo disclose a method comprising: forming a first dielectric layer (14) comprising: depositing a first sub layer (14a); 
forming a second sub layer (14b) overlying and contacting the first sub layer; and forming a third sub layer (14c) overlying and contacting the second sub layer; and depositing a second dielectric layer (16) over the first dielectric layer (14). Kwon is another pertinent art which teaches that an etching stop layer (equivalent to dielectric layer 14 of Guo) may contain, for example, silicon oxide (SiO.sub.x), silicon nitride (SiN), silicon oxynitride (SiON), titanium carbon nitride (TiCN), titanium oxide (TiO), zirconium oxide (ZrO.sub.x), magnesium oxide (MgO.sub.x), hafnium oxide (HfO.sub.x), or aluminum oxide (AlO.sub.x) ([0057]). Further, Chang is also a 

 However, none of the above prior arts alone or in combination with other arts teaches a method, comprising: “depositing a metal carbide layer; depositing a metal nitride layer over the metal carbide layer; and performing a treatment on the metal nitride layer using a process gas selected from an oxygen-containing gas, a carbon-containing gas, and combinations thereof, wherein a top surface layer of the metal nitride layer is converted to a second sub layer, and a bottom layer of the metal nitride layer remains untreated to act as a first sub layer” in claim 1, “wherein the forming the second sub layer and the forming the third sub layer comprise: depositing a metal nitride layer; and treating a top portion of the metal nitride layer using an oxygen-containing gas or a carbon-containing gas to form the third sub layer, with the third sub layer being a metal carbo-nitride layer or a metal oxynitride layer, wherein a bottom portion of the metal nitride layer remains not treated to act as the second sub layer” in claim 10 and “forming a third sub layer over and in physical contact with the second sub layer, wherein the third sub layer comprises all elements in the second sub layer, and the third sub layer further comprises oxygen” in claim 17 in combination with other limitations in the claims. Thus, the Applicant’s claims are determined to be novel and non-obvious.

For these reasons, independent claims 1 and 10 and 17 are allowed.
Claims 2-9, 11-13, 15-16 and 19-22 are allowed as they depend on an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/Primary Examiner, Art Unit 2813